Investment Advisory Agreement Calvert Investment Management, Inc. Calvert Impact Fund, Inc. Addendum to Schedule A As compensation pursuant to Section 4 of the Investment Advisory Agreement between Calvert Investment Management, Inc. (the "Advisor") and Calvert Impact Fund, Inc. ("CIF") dated March 1, 1999, with respect to Calvert Green Bond Fund (the “Fund”), the Advisor is entitled to receive from the Fund an annual advisory fee (the "Fee") as shown below. The Fee shall be computed daily and payable monthly, based on the average daily net assets of the Fund. Calvert Green Bond Fund:0.30% CALVERT IMPACT FUND, INC. BY: William M. Tartikoff Vice President and Secretary CALVERT INVESTMENT MANAGEMENT, INC. BY: Ronald M. Wolfsheimer Executive Vice President, Chief Financial and Administrative Officer Effective Date: October 31, 2013
